             Case 1:18-cr-00388-RDM Document 1 Filed 12/20/18 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                  Holding a Criminal Term
                              Grand Jury Sworn in on May 3, 2018


UNITED STATES OF AMERICA         *
                                 * CRIMINAL NO.
            v.                   *
                                 * VIOLATIONS:
JOHNNY ANDREW MOORE SR.,         *
a.k.a. JOHNNY ANDREWS MOORE      * 18 U.S.C. § 371 (Conspiracy to Defraud
SR.,                             * the United States)
                                 *
MARIA FORD MOORE, and            * 26 U.S.C. § 7206(2) (Aiding and
                                 * Assisting the Preparation of a False
CHARESE JOHNSON, a.k.a. CHARESE *     Return)
ADESALU,                         *
                                 * 26 U.S.C. § 7206(1) (Making and
            Defendants.          * Subscribing a False Return)
                                 *
                              *******
                                         INDICTMENT

        The Grand Jury charges that:

                                       INTRODUCTION

        At times relevant to the Indictment:

   I.   Overview

        1.       From in or about calendar year 2013 to in or about calendar year 2016, JOHNNY

ANDREW MOORE SR. and MARIA FORD MOORE conspired with each other, CHARESE

JOHNSON, and others to file Forms 1041, U.S. Income Tax Returns for Estates and Trusts

(hereinafter "Forms 1041 "},and Forms 1040X, Amended U.S. Individual Income Tax Returns

(hereinafter "Forms 1040X"), all to fraudulently obtain refunds from the U.S. Treasury.


                                                1
             Case 1:18-cr-00388-RDM Document 1 Filed 12/20/18 Page 2 of 13




    II. Individuals and Entities

        2.       Defendants JOHNNY ANDREW MOORE SR., a.k.a. JOHNNY ANDREWS

MOORE SR. (hereinafter "JOHNNY MOORE") and MARIA FORD MOORE (hereinafter

"MARIA MOORE" and collectively, with JOHNNY MOORE, "the MOORES") resided as a

married couple in Washington, District of Columbia.

        3.       CO-CONSPIRATOR l , who is not charged herein, resided in Rocky Mount, North

Carolina, where he owned and operated a business that provided various financial services,

including tax return preparation services.

       4.        Defendant CHARESE JOHNSON, a.k.a. CHARESE ADESALU (hereinafter

"JOHNSON") resided in Aberdeen, Maryland, from where she operated a tax preparation

business.

       5.       The Internal Revenue Service (hereinafter "IRS"), an agency within the U.S.

Department of Treasury, was responsible for administering and enforcing federal revenue laws

and regulations regarding the ascertainment, computation, assessment and collection of taxes

owed to the United States.

       6.       Created in His Image Express Trust (hereinafter "Created in His Image") was a

name used to obtain an Employer Identification Number (hereinafter "EIN"), a unique taxpayer

entity identification, from the IRS for a purported trust, and to open a credit union account (ending

in -1373) in the name of the purported trust. JOHNNY MOORE was the purported trustee and

purported fiduciary of Created in His Image. MARIA MOORE was the purported beneficiary of

Created in His Image. The MOORES' home street address was used to open the account (ending

in -1373) in the name of Created in His Image. According to the IRS Form SS-4 submitted to


                                                 2
            Case 1:18-cr-00388-RDM Document 1 Filed 12/20/18 Page 3 of 13




obtain an EIN for the purported trust, Created in His Image was established in December 2007 and

its mailing address was the MOORES' Post Office Box (hereinafter "P.O. Box").

       7.       After His Likeness Express Trust (hereinafter "After His Likeness") was a name

used to obtain an EIN from the IRS for a purported trust. MARIA MOORE was the purported

fiduciary of After His Likeness. According to the IRS Form SS-4 submitted to obtain an EIN for

After His Likeness, the purported trust's mailing address was the MOORES' P.O. Box.

                                        COUNT ONE
                           (Conspiracy to Defraud the United States)

       8.       The factual allegations contained in Paragraphs 2 through 7 of this Indictment are

re-alleged and incorporated herein as if copied verbatim.

                                       THE CONSPIRACY

       9.       From in or about 2013 through 2016, the exact dates being unknown to the Grand

Jury, in the District of Columbia and elsewhere, JOHNNY ANDREW MOORE SR., a.k.a.

JOHNNY ANDREWS MOORE SR., MARIA FORD MOORE, and CHARESE JOHNSON,

defendants herein, did unlawfully, voluntarily, intentionally and knowingly conspire, combine,

confederate, and agree together and with each other and with other individuals both known and

unknown to the Grand Jury, including CO-CONSPIRATOR 1, to defraud the United States for the

purpose of impeding, impairing, obstructing, and defeating the lawful government functions of the

Internal Revenue Service of the Treasury Department in the ascertainment, computation,

assessment, and collection of the revenue: to wit, income taxes.

                       MANNER AND MEANS OF THE CONSPIRACY

       10.     The manner and means by which the MOORES, JOHNSON, and others, known

and unknown to the Grand Jury, sought to accomplish the object of the conspiracy included,

                                                 3
         Case 1:18-cr-00388-RDM Document 1 Filed 12/20/18 Page 4 of 13




among other things, the following:

              a.         With respect to Fonns 1041:

                    i.      The MOORES established purported trusts of which they were the

                            fiduciaries.

                    u.      The MOORES aided and assisted CO-CONSPIRATOR I in the

                            preparation of Fonns 1041 reporting false withholdings and requesting

                            refunds to which the MOORES were not entitled.

                   m.       The MOORES caused CO-CONSPIRATOR 1 to file Fonns 1041 on

                            behalf of the MOORES' purported· trusts and obtained at least one

                            refund to which they were not entitled.

                   1v.      The MOORES, JOHNSON, and CO-CONSPIRATOR 1 prepared

                            documents to submit to the IRS in an attempt to obstruct collection of

                            their fraudulently obtained refund.

              b.         With respect to Fonns 1040X:

                    t.      The MOORES, JOHNSON, and others prepared and filed, and caused

                            to be prepared and filed, Fonns I 040X to obtain refunds to which they

                            were not entitled.

                   ii.      The MOORES, JOHNSON, and others prepared and filed, and caused

                            to be prepared and filed, other documents that purported to "support"

                            the false tax returns.

                   m.       The MOORES prepared and submitted, and caused to be prepared and

                            submitted, documents to obstruct collection of civil penalties imposed


                                                     4
          Case 1:18-cr-00388-RDM Document 1 Filed 12/20/18 Page 5 of 13




                           by the IRS with respect to their Forms 1040X.

        11.    It was further part of the conspiracy that the MOORES, JOHNSON, and

CO-CONSPIRATOR 1 would and did perform acts and make statements to hide and conceal, and

cause to be hidden and concealed, the purpose of the conspiracy and the acts committed in

furtherance thereof.

                                          OVERT ACTS

        12.    In furtherance of the conspiracy, and to effect the object thereof, the following

overt acts, among others, were committed in the District of Columbia and elsewhere:

                             Overt Acts Related to False Forms 1041

               a.       On or about July 3, 2013, JOHNNY MOORE sent an email to

CO-CONSPIRATOR 1 telling CO-CONSPIRATOR 1 that the MOORES wanted a "private

trust" and instructing CO-CONSPIRATOR 1 to call "this number and talk to my associate

Maria...( my wife and personal friend of [REDACTED]) at (202) [XXX]-[:XXXX] !"

               b.       On or about July 25, 2013, the MOORES applied for, and caused to be

applied for, an EIN in the name of Created in His Image by electronically submitting an IRS Form

SS-4.

               c.       On or about July 29, 2013, JOHNNY MOORE opened and caused to be

opened a credit union account (ending in -1373) in the name of Created in His Image.

               d.       On or about July 30,2013, JOHNNY MOORE emailed and caused to be

emailed to CO-CONSPIRATOR 1 a signed agreement for "consulting services," including tax

preparation services.

               e.       On or about August 1, 2013, JOHNNY MOORE paid


                                                5
          Case 1:18-cr-00388-RDM Document 1 Filed 12/20/18 Page 6 of 13




CO-CONSPIRATOR 1 $2,046.60 via Pay Pal with the subject line "Treasury Offset Program."

               f.     On or about August 6, 2013, JOHNNY MOORE emailed

CO-CON SPIRATOR 1 asking for help to "hold them off' after the IRS requested that JOHNNY

MOORE file returns from 2008 to the present for Created in His Image.

               g.     On or about October 3, 2013, CO-CONSPIRATOR I electronically filed

and caused to be filed a false and fraudulent Form I 041 for Created in His Image, which reported

"JOHNNY ANDREWS MOORE TIEE" as the fiduciary. This return falsely claimed that

$519,211 in federal income tax had been withheld, and fraudulently requested a refund in the same

amount, when, in fact, no taxes had been withheld and no refund was due.

               h.     On or about April25, 2014, JOHNNY MOORE retrieved, and caused to

be retrieved, from the P.O. Box in Washington, DC, a U.S. Treasury refund check payable to

Created in His Image in the amount of approximately $527,425.87.

               1.     On or about April25, 20I4, JOHNNY MOORE endorsed the U.S.

Treasury refund check for approximately $527,425.87 and deposited it, and caused it to be

deposited, into a credit union account in the name of Created in His Image ending in -1373.

              J.      On or about May 1, 2014, the MOORES transferred, and caused to be

transferred, approximately $77,882 from the credit union account ending in -I373 to a joint

account in their names.

              k.      On or about May 1, 2014, the MOORES paid CO-CON SPIRA TOR 1

approximately $77,882 using a cashier's check.

              I.      On or about June 30, 2014, the MOORES applied for, and caused to be

applied for, an EIN in the name of After His Likeness.


                                                 6
          Case 1:18-cr-00388-RDM Document 1 Filed 12/20/18 Page 7 of 13




                m.     On or about August 20,2014, JOHNSON emailed to JOHNNY MOORE,

and JOHNNY MOORE subsequently forwarded to CO-CONSPIRATOR 1, the following

documents related to JOHNNY MOORE's fraudulent Form 1041 submitted on behalfofCreated

in His Image:

                         1.   A document to be sent to the IRS threatening to file a criminal

                              complaint against the IRS;

                        ii.   An annotated copy of the IRS transcript for the 20I2 tax year Form

                               I 04I submitted on behalf of Created in His Image; and

                        m.    A Form 4506, Request for Copy of Tax Return, to request a copy of

                              the 2012 tax year Form 104I for Created in His Image.

                n.     On or about August 29, 2014, after JOHNNY MOORE received a letter

stating that his credit union would send levied funds to the IRS on September 12,2014, he emailed

JOHNSON documents he had received from CO-CONSPIRATOR I, told her the purpose of the

materials was "to give [them] to the bank representative to stop them from sending my money back

t[o] IRS," and asked her to "check it out."

                o.     On or about August 31, 20I4, JOHNNY MOORE sent, and caused to be

sent, a package to the IRS including a copy of his tax bill in the amount of$639,614.24 and a fake

bond in the amount of $1 million dollars as a purported deposit.

                p.    On or about September I6, 2014, JOHNSON emailed

CO-CONSPIRATOR 1 and asked CO-CONSPIRATOR 1 to call her because she was "preparing

the Freedom docs for the Moores to release their IRS funds." JOHNSON further wrote, "I need

help with the freedom docs you sent them for me to complete," asked CO-CONSPIRATOR I if


                                                7
          Case 1:18-cr-00388-RDM Document 1 Filed 12/20/18 Page 8 of 13




they could speak by phone, and informed him, "I will complete the docs tomorrow."

                 q.   On or about September 17,2014, MARIA MOORE left a voice message

for an IRS Revenue Officer falsely denying that the MOORES owed the IRS any money.

                 r.   On or about October 6, 2014, MARIA MOORE spoke with

CO-CON SPIRATOR 1 over the telephone to discuss filing another Form 1041.

                 s.   On or about October 7, 2014, JOHNNY MOORE emailed

CO-CONSPIRATOR 1 asking him to email all the instructions that MARIA MOORE would

need to complete the process that MARIA MOORE and CO-CONSPIRATOR 1 had discussed

the prior day.

                 t.   On or about October 14,2014, JOHNNY MOORE emailed

CO-CONSPIRATOR 1 an agreement for CO-CONSPIRATOR 1's services signed by MARIA

MOORE.

                 u.   On or about October 15,2014, CO-CONSPIRATOR 1 filed, and caused to

be filed, a false and fraudulent Form I 041 on behalf of After His Likeness, for which "MARIA

MOORE TRUSTEE" was listed as the fiduciary. This return falsely reported that $796,256 of

federal income taxes had been withheld, and fraudulently requested a refund in the same amount,

when, in fact, no taxes had been withheld and no refund was due.

                           Overt Acts Related to False Forms 1040X

                 v.   On or about February 18, 2014, the MOORES and JOHNSON filed and

caused to be filed with the IRS a false and fraudulent Form 1040X on behalf of the MOORES for

tax year 2011 claiming a refund to which the MOORES were not entitled. This Form 1040X,

signed by the MOORES and by JOHNSON as a paid preparer, claimed a refundable credit of


                                               8
         Case 1:18-cr-00388-RDM Document 1 Filed 12/20/18 Page 9 of 13




$416,200 based on a false and fraudulent Form 8281, Information Return for Publicly Offered

Original Issue Discount Instruments (hereinafter "Form 828I "), which was attached to the Form

1040X.

              w.      On or about March 13, 20I4, the MOORES and JOHNSON filed and

caused to be filed with the IRS another false and fraudulent Form I 040X on behalf of the

MOORES for tax year 20 II . This Form I 040X, signed by the MOORES and by JOHNSON as

a paid preparer, reported an additional $280,000 in federal income tax withheld, and claimed a

refund in the same amount.

              x.      On July 7, 20I4, the MOORES, JOHNSON, and their co-conspirators

filed and caused to be filed with the IRS a Form 1099-MISC, Miscellaneous Income (hereinafter

"Form I 099-MISC") for tax year 20 II, purportedly issued by a bank, which falsely and

fraudulently reported that MARIA MOORE had $280,000 in federal income tax withheld. In

fact, the bank did not issue this Form I 099-MISC, never paid MARIA MOORE any funds, and

never withheld $280,000 in federal taxes from payments made to MARIA MOORE.

              y.      On or about July I5, 20I4, the MOORES, JOHNSON, and their

co-conspirators filed and caused to be filed with the IRS a Form I099-MISC for tax year 2013,

purportedly issued by a bank, which falsely and fraudulently reported that MARIA MOORE had

$280,000 in federal income tax withheld. In fact, the bank did not issue this Form I 099-MISC,

never paid MARIA MOORE any funds, and never withheld $280,000 in federal taxes from

payments made to MARIA MOORE.

              z.      On or about July 30, 20 I6, in response to IRS efforts to collect a frivolous

return penalty, MARIA MOORE sent, and caused to be sent, a letter to the IRS falsely alleging


                                                9
         Case 1:18-cr-00388-RDM Document 1 Filed 12/20/18 Page 10 of 13




that the IRS had committed an international crime.

                                (All in violation of 18 U.S.C. § 371)

                                 COUNTS TWO AND THREE
                     (Aiding and Assisting the Preparation of a False Return)

        13.      The allegations in Paragraphs 2 to 7 of this Indictment are realleged and

incorporated in Counts Two and Three of this Indictment as if copied verbatim.

        14.      On or about the dates listed below, in the District of Columbia and elsewhere, the

defendants, JOHNNY ANDREW MOORE SR., a.k.a. JOHNNY ANDREWS MOORE SR.,

and MARIA FORD MOORE did willfully aid and assist in, and procure, counsel, and advise the

preparation and presentation to the IRS, Forms 1041 for the trusts and years listed below. The tax

returns were false and fraudulent as to material matters, as follows:


Count     Approximate       Defendant        Trust      Tax       False and Fraudulent Matters
           Filing Date                       Name       Year

   2          10/3/13        JOHNNY       Created in    2012    Line 24(e) (Federal income tax
                             MOORE        His Image             withheld): $519,211 (when no
                                           Express              federal income tax was withheld)
                                            Trust
                                                                Line 29 (Amount to be refunded):
                                                                $519,211 (when the trust was not
                                                                entitled to claim any refund)

  3           10/ 15/ 14     MARIA         After His    2013    Line 24(e) (Federal income tax
                             MOORE         Likeness             withheld): $796,256 (when no
                                           Express              federal income tax was withheld)
                                            Trust
                                                                Line 29 (Amount to be refunded):
                                                                $796,256 (when the trust was not
                                                                entitled to claim any refund)

                             (All in violation of 26 U.S.C. § 7206(2))




                                                 10
         Case 1:18-cr-00388-RDM Document 1 Filed 12/20/18 Page 11 of 13




                                COUNTS FOUR AND FIVE
                           (Making and Subscribing a False Return)

        15.     The allegations in Paragraphs 2 to 7 of this Indictment are realleged and

incorporated in Counts Four and Five of this Indictment as if copied verbatim.

        16.     On or about the dates hereinafter set forth, in the District of Columbia and

elsewhere, the defendants, JOHNNY ANDREW MOORE SR., a.k.a. JOHNNY ANDREWS

MOORE SR., and MARIA FORD MOORE did willfully make and subscribe two joint Forms

1040X, which were verified by a written declaration that they were made under the penalties of

perjury and which the MOORES did not believe to be true and correct as to every material matter.

The returns were false and fraudulent as to material matters, as follows:


Count     Approximate       Tax                       False and Fraudulent Matters
           Filing Date      Year

   4          2/ 18/ 14     2011    a) Line 14: Refundable Credit ($416,200) (when the
                                    MOORES were not entitled to such a credit)

                                    b) Line 21: Amount to be refunded ($416,200) (when the
                                    MOORES were not entitled to such a refund)

   5          3/ 13/ 14     2011    a) Line 11 (column B): Federal income tax withheld (net
                                    change: $280,000) (when no such additional income tax was
                                    withheld)

                                    b) Line 21: Amount to be refunded ($280,000) (when the
                                    MOORES were not entitled to such a refund)

                             (All in violation of 26 U.S.C. § 7206(1))

                                 COUNTS SIX AND SEVEN
                    (Aiding and Assisting the Preparation of a False Return)

        17.     The allegations in Paragraphs 2 to 7 of this Indictment are realleged and

incorporated in Counts Six and Seven of this Indictment as if copied verbatim.

                                                 11
         Case 1:18-cr-00388-RDM Document 1 Filed 12/20/18 Page 12 of 13




        18.    On or about the dates hereinafter set forth, in the District of Columbia and

elsewhere, the defendant, CHARESE JOHNSON, a.k.a. CHARESE ADESALU, did willfully

aid and assist in, and procure, counsel, and advise the preparation and presentation to the IRS, two

joint Fonns 1040X for the MOORES and for the year listed below. The tax returns were false

and fraudulent as to material matters, as follows:




                                                12
'   .           Case 1:18-cr-00388-RDM Document 1 Filed 12/20/18 Page 13 of 13




        Count    Approximate     Tax                    False and Fraudulent Matters
                  Filing Date    Year

           6        2118/ 14     2011    a) Line 14: Refundable Credit ($416,200) (when the
                                         MOORES were not entitled to such a credit)

                                        b) Line 21 : Amount to be refunded ($416,200) (when the
                                        MOORES were not entitled to such a refund)

           7        3113/14      2011   a) Line 11 (column B): Federal income tax withheld (net
                                        change: $280,000) (when no such additional income tax was
                                        withheld)

                                        b)Line21 : Amount to be refunded ($280,000) (when the
                                        MOORES were not entitled to such a refund)


                                  (All in violation of 26 U.S.C. § 7206(2))




                                                            A TRUE BILL



                                                            FOREPERSON



                                                            DATE




        z~A~r~
        Chief, Northern Criminal Enforcement Section
        Department of Justice, Tax Division




                                                       13
